EXHIBIT 10.20.2

 

[g67241kmimage002.gif]

 

MCDATA CORPORATION

 

FORM EXECUTIVE SEVERANCE AGREEMENT

 

This Agreement is made by and between McDATA Corporation (the “Company”), and
you,                           .  This Agreement is effective as of May 24, 2004
(the “Effective Date”).  For purposes of this Agreement, the “Company” shall
include any parent or subsidiary of the Company, unless the context clearly
requires otherwise.

 

This Agreement is intended to strongly encourage you to remain with the Company
by providing you with certain severance benefits in the event that your
employment with the Company terminates under certain circumstances.  This
Agreement also is intended to provide you with enhanced financial security in
recognition of your past and future service to the Company.

 


1.             ELIGIBILITY FOR SEVERANCE BENEFITS.  YOU WILL BE ENTITLED TO THE
PAYMENTS AND BENEFITS DESCRIBED IN SECTION 2 ONLY IF BOTH: (A) EITHER (1) THE
COMPANY TERMINATES YOUR EMPLOYMENT FOR A REASON OTHER THAN CAUSE, DEATH OR
DISABILITY, OR (2) YOU VOLUNTARILY TERMINATE YOUR EMPLOYMENT WITH THE COMPANY
FOR GOOD REASON, AND (B) YOU (1) SIGN AND DELIVER TO THE COMPANY A RELEASE OF
CLAIMS SATISFACTORY TO THE COMPANY, (2) DO NOT SUBSEQUENTLY REVOKE YOUR
SIGNATURE ON THE RELEASE OF CLAIMS, AND (3) COMPLY WITH ALL OF THE TERMS OF THIS
AGREEMENT, INCLUDING (BUT NOT LIMITED TO) SECTION 7 REGARDING NON-SOLICITATION
OF EMPLOYEES AND SECTION 8 REGARDING NON-COMPETITION.  NOTWITHSTANDING THE
PRECEDING, IF YOUR TERMINATION OF EMPLOYMENT WOULD QUALIFY YOU FOR PAYMENTS AND
BENEFITS UNDER A  CHANGE OF CONTROL SEVERANCE AGREEMENT (IF APPLICABLE TO YOU)
WITH THE COMPANY  (THE “CHANGE OF CONTROL SEVERANCE AGREEMENT”), YOU WILL
RECEIVE NONE OF THE PAYMENTS AND BENEFITS DESCRIBED HEREIN.  INSTEAD, YOU WOULD
(IF APPLICABLE)  RECEIVE THE PAYMENTS AND BENEFITS TO WHICH YOU ARE ENTITLED
UNDER A CHANGE OF CONTROL SEVERANCE AGREEMENT (IF APPLICABLE TO YOU).


 


2.             SEVERANCE BENEFITS.  IF YOU MEET THE ELIGIBILITY REQUIREMENTS
DESCRIBED IN SECTION 1, YOU WILL RECEIVE THE FOLLOWING.


 


(A)            CASH PAYMENTS.  YOU WILL RECEIVE SEVERANCE PAY EQUAL TO [ONE
YEAR][NINE MONTHS][SIX MONTHS] OF YOUR  BASE SALARY AND TARGET BONUS IN EFFECT
IMMEDIATELY PRIOR TO THE DATE OF YOUR TERMINATION OF EMPLOYMENT (THE
“TERMINATION DATE”) FOR A PERIOD OF [ONE YEAR][NINE MONTHS][SIX MONTHS]
FOLLOWING THE TERMINATION DATE.  THE SEVERANCE PAY WITH RESPECT TO YOUR [ONE
YEAR][NINE MONTHS][SIX MONTHS] BASE SALARY WILL BE PAID IN ACCORDANCE WITH THE
COMPANY’S STANDARD PAYROLL PRACTICES AND THE SEVERANCE PAY WITH RESPECT TO YOUR
TARGET BONUS WILL BE PAID AT THE SAME TIME AS BONUSES ARE SCHEDULED TO BE PAID
TO THE COMPANY’S OTHER SENIOR EXECUTIVES. NO LUMP SUM PAYMENT WILL BE MADE. THE
PAYMENTS WILL COMMENCE WITHIN THREE (3) DAYS AFTER THE RELEASE OF CLAIMS BECOMES
EFFECTIVE AND NO LONGER IS SUBJECT TO REVOCATION. YOU ARE RESPONSIBLE FOR ANY
APPLICABLE TAXES ON SUCH PAYMENTS.


 


(B)           OPTION EXERCISABILITY.  YOU WILL HAVE ONE YEAR FOLLOWING THE
TERMINATION DATE TO EXERCISE YOUR COMPANY CLASS B STOCK OPTIONS AND ANY COMPANY
STOCK OPTIONS GRANTED TO YOU ON OR AFTER THE EFFECTIVE DATE, BUT IN EACH CASE
ONLY TO THE EXTENT THAT SUCH OPTION IS VESTED AND UNEXPIRED ON THE TERMINATION
DATE. MOREOVER, IN NO EVENT MAY ANY SUCH OPTION BE EXERCISED AFTER THE ORIGINAL
MAXIMUM TERM OF THE OPTION. 

 

--------------------------------------------------------------------------------


 


ANY OPTIONS THAT ARE UNVESTED ON THE TERMINATION DATE WILL BE FORFEITED ON THAT
DATE. WITH REGARD TO YOUR EXECUTIVE PERFORMANCE INCENTIVE BONUS (“EPIB”)
RESTRICTED CLASS B STOCK SHARES, YOU WOULD BE ENTITLED TO THOSE SHARES THAT BY
THEIR OWN TERMS BECOME UNRESTRICTED WITHIN ONE YEAR FOLLOWING THE TERMINATION
DATE.

 


(C)           OTHER BENEFITS.  THE COMPANY WILL PROVIDE YOU WITH HEALTH, DENTAL
AND VISION BENEFITS COVERAGE FOR UP TO [ONE YEAR][NINE MONTHS][SIX MONTHS]
FOLLOWING TERMINATION DATE OR UNTIL YOU BECOME ELIGIBLE FOR GROUP INSURANCE
BENEFITS FROM ANOTHER EMPLOYER, WHICHEVER COMES FIRST, BUT ONLY IF YOU ELECT
CONTINUATION COVERAGE UNDER THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT
OF 1985, AS AMENDED (“COBRA”), WITHIN THE TIME PERIOD PRESCRIBED PURSUANT TO
COBRA.  FOR THE DURATION OF THE ONE-YEAR COVERAGE PERIOD, THE COMPANY WILL PAY
THE COBRA PREMIUMS OTHERWISE PAYABLE BY YOU (FOR COVERAGE FOR YOURSELF AND YOUR
ELIGIBLE DEPENDENTS).  AFTER THE [ONE-YEAR][NINE MONTHS][SIX MONTHS] COVERAGE
PERIOD, YOU WILL BE RESPONSIBLE FOR THE PAYMENT OF ANY COBRA PREMIUMS.  THE
COMPANY WILL NOT REIMBURSE YOU FOR ANY TAXABLE INCOME IMPUTED TO YOU BECAUSE THE
COMPANY HAS PAID YOUR COBRA PREMIUMS (OR THOSE OF YOUR ELIGIBLE DEPENDENTS).

 


(D)           ACCRUED WAGES AND PAID-TIME OFF; EXPENSES. THE COMPANY WILL PAY
YOU: (1) ANY UNPAID BASE SALARY DUE FOR PERIODS PRIOR TO THE TERMINATION DATE,
(2) ALL OF YOUR ACCRUED AND UNUSED PAID-TIME OFF (“PTO”) THROUGH THE TERMINATION
DATE, (3) FOLLOWING YOUR SUBMISSION OF PROPER EXPENSE REPORTS, THE TOTAL
UNREIMBURSED AMOUNT OF ALL EXPENSES INCURRED BY YOU IN YOUR DUTIES OF EMPLOYMENT
WITH THE COMPANY THAT ARE REIMBURSABLE IN ACCORDANCE WITH THE COMPANY’S
THEN-EXISTING POLICIES, AND (4) ANY OTHER BENEFITS DUE TO YOU THROUGH THE
TERMINATION DATE UNDER THE COMPANY’S FORMAL EMPLOYEE BENEFIT PLANS (FOR EXAMPLE,
THE COMPANY’S “401(K)” PLAN).  THESE PAYMENTS WILL BE MADE PROMPTLY UPON YOUR
EMPLOYMENT TERMINATION AND WITHIN THE PERIOD OF TIME MANDATED BY LAW OR AS
PROVIDED IN THE APPLICABLE PLAN DOCUMENT.

 


3.             OTHER TERMINATIONS OF EMPLOYMENT.  IF YOUR EMPLOYMENT WITH THE
COMPANY IS TERMINATED BY THE COMPANY FOR CAUSE, DEATH OR DISABILITY, OR IF YOU
VOLUNTARILY TERMINATE YOUR EMPLOYMENT OTHER THAN FOR GOOD REASON, YOU WILL NOT
BE ENTITLED TO RECEIVE ANY OF THE PAYMENTS OR BENEFITS DESCRIBED IN SECTION 2 OF
THIS AGREEMENT.  HOWEVER, YOU MAY BE ELIGIBLE FOR OTHER BENEFITS UNDER OTHER
COMPANY PLANS OR POLICIES THAT MAY EXIST ON THE TERMINATION DATE. IN ADDITION,
THE COMPANY WILL PAY YOU: (1) ANY UNPAID BASE SALARY DUE FOR PERIODS PRIOR TO
THE TERMINATION DATE, (2) ALL OF YOUR ACCRUED AND UNUSED PTO THROUGH THE
TERMINATION DATE, (3) FOLLOWING YOUR SUBMISSION OF PROPER EXPENSE REPORTS, THE
TOTAL UNREIMBURSED AMOUNT OF ALL EXPENSES INCURRED BY YOU IN YOUR DUTIES OF
EMPLOYMENT WITH THE COMPANY THAT ARE REIMBURSABLE IN ACCORDANCE WITH THE
COMPANY’S THEN-EXISTING POLICIES, AND (4) ANY OTHER BENEFITS DUE TO YOU THROUGH
THE TERMINATION DATE UNDER THE COMPANY’S FORMAL EMPLOYEE BENEFIT PLANS (FOR
EXAMPLE, THE COMPANY’S “401(K)” PLAN).  THESE PAYMENTS WILL BE MADE PROMPTLY
UPON YOUR EMPLOYMENT TERMINATION AND WITHIN THE PERIOD OF TIME MANDATED BY LAW
OR AS PROVIDED IN THE APPLICABLE PLAN DOCUMENT.


 


4.             DEFINITION OF TERMS.  THE FOLLOWING TERMS USED TO IN THIS
AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)           CAUSE.  “CAUSE” MEANS (1) AN ACT OF PERSONAL DISHONESTY TAKEN BY
YOU IN CONNECTION WITH YOUR RESPONSIBILITIES AS AN EMPLOYEE AND INTENDED TO
RESULT IN YOUR SUBSTANTIAL PERSONAL ENRICHMENT, (2) YOUR BEING CONVICTED OF A
CRIME RECOGNIZED AS A FELONY IN THE UNITED STATES, (3) A WILLFUL ACT BY YOU
WHICH CONSTITUTES GROSS MISCONDUCT AND WHICH IS (OR MAY BE) INJURIOUS TO THE
COMPANY (E.G., A SIGNIFICANT VIOLATION OF COMPANY POLICY OR THE COMPANY CODE OF
CONDUCT MAY BE DEEMED TO MEET THIS CLAUSE (3) DEFINITION SINCE ALL EMPLOYEES ARE
REQUIRED TO BE FULLY KNOWLEDGEABLE OF SUCH POLICES AND CODE), (4) FOLLOWING
DELIVERY TO YOU OF A WRITTEN DEMAND FOR PERFORMANCE FROM THE COMPANY WHICH
DESCRIBES THE BASIS FOR THE COMPANY’S REASONABLE BELIEF THAT THE YOU HAVE NOT
SUBSTANTIALLY PERFORMED YOUR DUTIES, CONTINUED VIOLATIONS BY YOU OF YOUR
OBLIGATIONS TO THE COMPANY WHICH ARE DEMONSTRABLY WILLFUL AND DELIBERATE ON YOUR
PART.


 


(B)           DISABILITY.  “DISABILITY” MEANS YOUR BEING UNABLE TO PERFORM THE
PRINCIPAL FUNCTIONS OF YOUR DUTIES DUE TO A PHYSICAL OR MENTAL IMPAIRMENT, BUT
ONLY IF SUCH INABILITY HAS LASTED OR IS REASONABLY EXPECTED TO LAST

 

--------------------------------------------------------------------------------


 


FOR AT LEAST SIX MONTHS.  THE COMPANY WILL DETERMINE WHETHER A DISABILITY EXISTS
BASED ON EVIDENCE PROVIDED BY ONE OR MORE PHYSICIANS SELECTED BY THE COMPANY AND
REASONABLY ACCEPTABLE TO YOU.


 

(c)           Good Reason.  “Good Reason” means, without your written consent
(1) a material reduction of your duties, authority or responsibilities, relative
to your duties, authority or responsibilities as in effect immediately prior to
such reduction, or the assignment to you of such reduced duties, authority or
responsibilities; or (2) a material reduction by the Company of your base
compensation as in effect immediately prior to such reduction (unless similar
reductions apply to substantially all of the Company’s other senior executives
or to the employees); provided however, that “Good Reason” shall not be
triggered if the CEO reassigns you to another VP level position and no material
reduction in your base compensation occurs as contemplated in paragraph (2)
above..

 

(d)           Release of Claims.  “Release of Claims” means a written waiver by
you (in a form specified by the Company) of all employment-related obligations
of the Company and all claims and causes of action against the Company.

 

5.             Term of Agreement.  If you have a termination of employment that
entitles you to receive the payments and benefits descried in Section 2, this
Agreement will terminate when all of your and the Company’s obligations under
the Agreement have been satisfied.  If you have a termination of employment that
does not entitle you to receive the payments and benefits described in Section
2, this Agreement will terminate on the Termination Date.

 

6.             At-Will Employment.  The Company and you acknowledge that your
employment is and will continue to be at-will, as defined under applicable law.

 

7.             Non-Solicitation of Employees.  You agree that for a period of
two years following the Termination Date, you will not either directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
to leave their employment, or take away such employees, or attempt to solicit,
induce, recruit, encourage or take away employees of the Company, either for
yourself or any other person or entity.

 


8.             NON-COMPETITION.  WITH RESPECT TO THE BUSINESSES OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES ON EITHER THE EFFECTIVE DATE OR THE DATE OF YOUR
TERMINATION OF EMPLOYMENT FROM THE COMPANY AND ALL OF IT SUBSIDIARIES
(COLLECTIVELY, THE “BUSINESSES”), YOU AGREE THAT DURING PERIOD BEGINNING ON THE
EFFECTIVE DATE AND ENDING TWO YEARS AFTER THE TERMINATION DATE, YOU, DIRECTLY OR
INDIRECTLY, WHETHER AS EMPLOYEE, OWNER, SOLE PROPRIETOR, PARTNER, DIRECTOR,
MEMBER, CONSULTANT, AGENT, FOUNDER, CO-VENTURER OR OTHERWISE, WILL: (I) NOT
ENGAGE, PARTICIPATE OR INVEST IN ANY BUSINESS ACTIVITY ANYWHERE IN THE WORLD
THAT IS DIRECTLY COMPETITIVE WITH THE PRINCIPAL PRODUCTS OR SERVICES OF THE
BUSINESSES (EXCEPT THAT IT WILL NOT BE A VIOLATION OF THIS SECTION 11 FOR YOU TO
OWN AS A PASSIVE INVESTMENT NOT MORE THAN ONE PERCENT OF ANY CLASS OF PUBLICLY
TRADED SECURITIES OF ANY ENTITY); NOR (II) DIRECTLY OR INDIRECTLY SOLICIT
BUSINESS FROM ANY OF THE BUSINESSES’ CUSTOMERS AND USERS ON BEHALF OF ANY
BUSINESS THAT DIRECTLY COMPETES WITH THE BUSINESSES.


 


9.             ASSIGNMENT.  THIS AGREEMENT WILL BE BINDING UPON AND BECOME OF
ADVANTAGE TO (A) YOUR HEIRS, EXECUTORS AND LEGAL REPRESENTATIVES UPON YOUR DEATH
AND (B) ANY SUCCESSOR OF THE COMPANY.  ANY SUCH SUCCESSOR OF THE COMPANY WILL BE
DEEMED SUBSTITUTED FOR THE COMPANY UNDER THE TERMS OF THIS AGREEMENT FOR ALL
PURPOSES.  FOR THIS PURPOSE, “SUCCESSOR” MEANS ANY PERSON, FIRM, CORPORATION OR
OTHER BUSINESS ENTITY WHICH AT ANY TIME, WHETHER BY PURCHASE, MERGER OR
OTHERWISE, DIRECTLY OR INDIRECTLY ACQUIRES ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OR BUSINESS OF THE COMPANY.  NONE OF YOUR RIGHTS TO RECEIVE ANY FORM OF
COMPENSATION PAYABLE PURSUANT TO THIS AGREEMENT MAY BE ASSIGNED OR TRANSFERRED
EXCEPT BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  ANY OTHER ATTEMPTED
ASSIGNMENT, TRANSFER, CONVEYANCE OR OTHER DISPOSITION OF YOUR RIGHT TO
COMPENSATION OR OTHER BENEFITS WILL BE NULL AND VOID.

 

--------------------------------------------------------------------------------


 

10.           Notices.

 

(a)           General.  All notices, requests, demands and other communications
called for by this Agreement will be in writing and will be deemed given (1) on
the date of delivery if delivered personally, (2) one day after being sent by a
well established commercial overnight service, or (3) four days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

 

If to the Company:

 

McDATA Corporation

380 Interlocken Crescent

Broomfield, Colorado 80012

 

Attn: General Counsel

 

If to you:

 

at your last residential address known by the Company.

 

(b)           Notice of Termination. Any termination by the Company for Cause or
by you for Good Reason must be communicated by a notice of termination to the
other party.  The notice will indicate the specific termination provision in
this Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the date of your employment termination (which will
not be more than 30 days after the giving of such notice).  Any failure on your
part to include in the notice any fact or circumstance that contributes to a
showing of Good Reason will not waive any of your rights under this Agreement or
prevent you from asserting that fact or circumstance in enforcing this
Agreement.

 


11.           SEVERABILITY.  IN THE EVENT THAT ANY PROVISION HEREOF BECOMES OR
IS DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, UNENFORCEABLE OR
VOID, THIS AGREEMENT WILL CONTINUE IN FULL FORCE AND EFFECT WITHOUT SAID
PROVISION.


 


12.           ENTIRE AGREEMENT.  THIS AGREEMENT, YOUR CHANGE OF CONTROL
SEVERANCE AGREEMENT AND THE AGREEMENTS EVIDENCING ANY COMPANY STOCK OPTIONS AND
OTHER EQUITY COMPENSATION AWARDS (IF ANY) GRANTED TO YOU REPRESENT THE ENTIRE
AGREEMENT AND UNDERSTANDING BETWEEN THE COMPANY AND YOU CONCERNING YOUR
SEVERANCE ARRANGEMENTS WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES, AND
SUPERSEDES AND REPLACES ANY AND ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
CONCERNING YOUR SEVERANCE ARRANGEMENTS WITH THE COMPANY.


 


13.           ARBITRATION.


 


(A)           GENERAL.  IN CONSIDERATION OF YOUR SERVICE TO THE COMPANY, ITS
PROMISE TO ARBITRATE ALL EMPLOYMENT RELATED DISPUTES AND YOUR RECEIPT OF THE
COMPENSATION, PAY RAISES AND OTHER BENEFITS PAID TO YOU BY THE COMPANY, AT
PRESENT AND IN THE FUTURE, YOU AGREE THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR
DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR,
SHAREHOLDER OR BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY AS SUCH OR
OTHERWISE) ARISING OUT OF, RELATING TO, OR RESULTING FROM YOUR SERVICE TO THE
COMPANY UNDER THIS AGREEMENT OR OTHERWISE OR THE TERMINATION OF YOUR SERVICE
WITH THE COMPANY, INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO
BINDING ARBITRATION UNDER THE ARBITRATION RULES SET FORTH UNDER THE RULES AND
REGULATIONS OF THE AMERICAN ARBITRATION ASSOCIATION (THE “RULES”) AND PURSUANT
TO COLORADO LAW.  DISPUTES WHICH YOU AGREE TO ARBITRATE, AND THEREBY AGREE TO
WAIVE ANY RIGHT TO A TRIAL BY JURY, INCLUDE ANY STATUTORY CLAIMS UNDER STATE OR
FEDERAL LAW, INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, THE

 

--------------------------------------------------------------------------------


 


AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, THE COLORADO FAIR
EMPLOYMENT AND HOUSING ACT, THE COLORADO LABOR CODE, CLAIMS OF HARASSMENT,
DISCRIMINATION OR WRONGFUL TERMINATION AND ANY STATUTORY CLAIMS.  YOU FURTHER
UNDERSTAND THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY DISPUTES THAT
THE COMPANY MAY HAVE WITH YOU.


 


(B)           PROCEDURE.  YOU AGREE THAT ANY ARBITRATION WILL BE ADMINISTERED BY
THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) AND THAT A NEUTRAL ARBITRATOR WILL
BE SELECTED IN A MANNER CONSISTENT WITH ITS NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES.  THE ARBITRATION PROCEEDINGS WILL ALLOW FOR DISCOVERY
ACCORDING TO THE RULES SET FORTH IN THE NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES OR COLORADO CODE OF CIVIL PROCEDURE.  YOU AGREE THAT THE
ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO
THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION AND
MOTIONS TO DISMISS AND DEMURRERS, PRIOR TO ANY ARBITRATION HEARING.  YOU AGREE
THAT THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION ON THE MERITS.  YOU ALSO
AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY REMEDIES, INCLUDING
ATTORNEYS’ FEES AND COSTS, AVAILABLE UNDER APPLICABLE LAW.  YOU UNDERSTAND THE
COMPANY WILL PAY FOR ANY ADMINISTRATIVE OR HEARING FEES CHARGED BY THE
ARBITRATOR OR AAA EXCEPT THAT YOU SHALL PAY THE FIRST $200.00 OF ANY FILING FEES
ASSOCIATED WITH ANY ARBITRATION YOU INITIATE.  YOU AGREE THAT THE ARBITRATOR
SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN A MANNER CONSISTENT WITH THE
RULES AND THAT TO THE EXTENT THAT THE AAA’S NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES CONFLICT WITH THE RULES, THE RULES SHALL TAKE PRECEDENCE.


 


(C)           REMEDY.  EXCEPT AS PROVIDED BY THE RULES, ARBITRATION SHALL BE THE
SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN YOU AND THE COMPANY. 
ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE RULES, NEITHER YOU NOR THE COMPANY
WILL BE PERMITTED TO PURSUE COURT ACTION REGARDING CLAIMS THAT ARE SUBJECT TO
ARBITRATION.  NOTWITHSTANDING, THE ARBITRATOR WILL NOT HAVE THE AUTHORITY TO
DISREGARD OR REFUSE TO ENFORCE ANY LAWFUL COMPANY POLICY, AND THE ARBITRATOR
SHALL NOT ORDER OR REQUIRE THE COMPANY TO ADOPT A POLICY NOT OTHERWISE REQUIRED
BY LAW WHICH THE COMPANY HAS NOT ADOPTED.


 


(D)           AVAILABILITY OF INJUNCTIVE RELIEF.  IN ADDITION TO THE RIGHT UNDER
THE RULES TO PETITION THE COURT FOR PROVISIONAL RELIEF, YOU AGREE THAT ANY PARTY
MAY ALSO PETITION THE COURT FOR INJUNCTIVE RELIEF WHERE EITHER PARTY ALLEGES OR
CLAIMS A VIOLATION OF THIS AGREEMENT OR ANY OTHER AGREEMENT REGARDING TRADE
SECRETS, CONFIDENTIAL INFORMATION, OR NONSOLICITATION.  IN THE EVENT EITHER
PARTY SEEKS INJUNCTIVE RELIEF, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER
REASONABLE COSTS AND ATTORNEYS’ FEES.


 


(E)           ADMINISTRATIVE RELIEF.  YOU UNDERSTAND THAT THIS AGREEMENT DOES
NOT PROHIBIT YOU FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE OR
FEDERAL ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF FAIR EMPLOYMENT AND
HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE WORKERS’
COMPENSATION BOARD.  THIS AGREEMENT DOES, HOWEVER, PRECLUDE YOU FROM PURSUING
COURT ACTION REGARDING ANY SUCH CLAIM.


 


(F)            VOLUNTARY NATURE OF AGREEMENT.  YOU ACKNOWLEDGE AND AGREE THAT
YOU ARE EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE
INFLUENCE BY THE COMPANY OR ANYONE ELSE.  YOU FURTHER ACKNOWLEDGE AND AGREE THAT
YOU HAVE CAREFULLY READ THIS AGREEMENT AND THAT YOU HAVE ASKED ANY QUESTIONS
NEEDED FOR YOU TO UNDERSTAND THE TERMS, CONSEQUENCES AND BINDING EFFECT OF THIS
AGREEMENT AND FULLY UNDERSTAND IT, INCLUDING THAT YOU ARE WAIVING YOUR RIGHT TO
A JURY TRIAL.  FINALLY, YOU AGREE THAT YOU HAVE BEEN PROVIDED AN OPPORTUNITY TO
SEEK THE ADVICE OF AN ATTORNEY OF YOUR CHOICE BEFORE SIGNING THIS AGREEMENT.


 


14.           NO ORAL MODIFICATION, CANCELLATION OR DISCHARGE.  THIS AGREEMENT
MAY BE CHANGED OR TERMINATED ONLY IN WRITING (SIGNED BY YOU AND AN AUTHORIZED
OFFICER OF THE COMPANY).


 


15.           WITHHOLDING.  THE COMPANY IS AUTHORIZED TO WITHHOLD, OR CAUSE TO
BE WITHHELD, FROM ANY PAYMENT OR BENEFIT UNDER THIS AGREEMENT THE FULL AMOUNT OF
ANY APPLICABLE WITHHOLDING TAXES.

 

--------------------------------------------------------------------------------


 


16.           GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE
STATE OF COLORADO (WITH THE EXCEPTION OF ITS CONFLICT OF LAWS PROVISIONS).


 


17.           ACKNOWLEDGMENT.  YOU ACKNOWLEDGE THAT YOU HAVE HAD THE OPPORTUNITY
TO DISCUSS THIS MATTER WITH AND OBTAIN ADVICE FROM YOUR PRIVATE ATTORNEY, HAVE
HAD SUFFICIENT TIME TO, AND HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL THE
PROVISIONS OF THIS AGREEMENT, AND ARE KNOWINGLY AND VOLUNTARILY ENTERING INTO
THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below:

 

 

 

 

Date:

 

, 2004

 

 

 

 

 

MCDATA CORPORATION

 

 

 

 

 

 

 

Date:

 

, 2004

Name:

 

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------